F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 26 2004
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 GUY RALPH PEREA,

       Petitioner-Appellant,

 v.                                                    No. 04-8045
                                                    (D.C. No. 03-CV-65-J)
 GEORGE W. BUSH,                                         (D. Wyo.)

       Respondent-Appellee.


        ORDER DENYING A CERTIFICATE OF APPEALABILITY


Before SEYMOUR , LUCERO , and O’BRIEN , Circuit Judges.


      State prisoner Guy Perea appeals pro se the district court’s denial of his

28 U.S.C. § 2254 petition. Perea’s original complaint, which the district court

construed as a habeas petition, appeared to assert that the President of the United

States committed treason for allegedly removing radio telegraphy without United

States Air Force permission. The district court dismissed his petition for failure

to pay the filing fee without providing Perea the opportunity to seek in forma

pauperis (IFP) status. Perea now appeals, seeking to proceed IFP. We grant his

motion to proceed IFP, and address his petition on the merits.

      In order to appeal the denial of a 28 U.S.C. § 2254 petition, Perea must

secure a certificate of appealability (“COA”). A COA may issue only if the
 applicant has made a substantial showing of the denial of a constitutional right.

 28 U.S.C. § 2253(c)(2). Because the district court did not grant a COA, we

 construe Perea’s filings and opening brief as a request for a COA, which we now

 analyze.

         Because the district court dismissed Perea’s petition on a procedural ground

 prior to development of either the factual or legal basis for his underlying claims,

 our assessment of the merits of his claims is necessarily limited.     “When the

 district court denies a habeas petition on procedural grounds without reaching the

 prisoner’s underlying constitutional claim, a COA should issue when the prisoner

 shows, at least, that jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason

 would find it debatable whether the district court was correct in its procedural

 ruling.” Slack v. McDaniel , 529 U.S. 473, 484 (2000);        Adams v. Lemaster , 223

 F.3d 1177, 1179 (10th Cir. 2000). In        Slack , the Supreme Court emphasized that:

 “Section 2253 mandates that       both showings be made before the court of appeals

 may entertain the appeal.”      Slack , 529 U.S. at 485 (emphasis added).

       In this case, we have taken the requisite “quick look” at the underlying

claims raised in Perea’s habeas petition and conclude that it fails facially to allege

the deprivation of a constitutional right.    See Paredes v. Atherton , 224 F.3d 1160,




                                              -2-
1161 (10th Cir. 2000). We   DENY his request for a COA and       DISMISS .



                                              ENTERED FOR THE COURT


                                              Carlos F. Lucero
                                              Circuit Judge




                                        -3-